DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 05/29/2020, which claims the benefit of the priority of US Provisional application 62/332,064 filed 05/05/2016.

	Information Disclosure Statement
The information disclosure statements submitted on 01/11/2021 has been considered by the examiner.
Election/Restrictions
Applicant elected the polypeptide of SEQ ID NO: 1 in response to the Species election requirement. Applicant indicated that the elected species reads on claims 1-18. However, the elected species only reads on claims 1-5 and 10-18 because these claims recite or depend on claims that recite the agent as the maspin polypeptide. Claims 6-9 recite or depend on claims that recite the agent being a nucleic acid. As a result, claims 6-9 have been withdrawn from further consideration.
Applicant did not indicate whether the election was with or without traverse. As a result, the election is being considered an election without traverse.

Claim Status
The examiner acknowledges the receipt of the reply filed 06/01/2021, in response to the restriction requirement mailed 3/01/2021.
Claims 1-5, and 10-18 are being examined on the merits in this office action.
Claim Objections
Claim 10, 14 -18 are objected to because of the following informalities:  
Claim 10 on line 3 recites “leucopenia”. This should be amended to recite “leukopenia”.
Claim 14 on line 2 recites “one resorption”. This needs to be amended to recite “bone resorption”.
Claims 15-17 recite “in increased” on claims 15-17, line 2. This should be corrected to recite “is increased”.
Claim 18 recites “masipin” on claim 18 line 2. This should be corrected to recite “maspin”.
  Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2137 states that "the written description requirement for a genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples.
Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
The claims are drawn to a method of treating a bone disorder comprising administering to the subject an agent that enhances maspin expression, level and/or activity. The only agent disclosed in the instant specification is the maspin peptide or 15polypeptide comprising at least 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 100%, (or ranges there between) sequence identity or similarity to all or a portion of SEQ ID NO: 1. The instant specification does not disclose other compounds that are encompassed by the term agents. The data disclosed as shown in the instant drawings indicate the use of the maspin peptide. Therefore, the applicants have only reduced to practice portions or the whole maspin polypeptide of SEQ ID NO: 1.
sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties and (d) Representative number of examples
The instant claims are drawn to a method of treating a bone disorder using an agent that that enhances maspin expression, level and/or activity. The specification discloses that the therapeutic agent comprises full length wild type human maspin (SEQ ID NO: 1) or a protein that has at least 60% identity to SEQ ID NO: 1 (specification page 15, line 20-34). In addition, the data disclosed as shown in the drawings indicate the use of the maspin peptide. In addition, the specification does not explicitly define the term agent. The term has therefore been interpreted broadly to include any agent that enhances maspin expression, level and activity. As evidenced by Shukla et al. (April 2015), Apigenin (4′, 5, 7-trihydroxyflavone), a plant flavone has also been shown to 
A “representative number of species” means the species which are adequately described are a representative of the entire genus. Therefore, when there is a substantial variation within a genus, the applicant must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). See MPEP 2163.3 (ii).
The term “agent” is broad and the only agents specified in the specification is maspin peptide of SEQ ID NO: 1. The claims therefore lack written description because there lacks a correlation between function and structure of the compound beyond the compounds disclosed in the specification. In addition, from the description of the drawings, applicant discloses that the maspin protein was used. In the case that this 
Therefore, given this lack of description in the specification, the application fails to describe the claimed invention in such a full, clear, and concise and exact terms that a skilled artisan would recognize that applicants' were in possession of the genus of claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim 18 is drawn to a pharmaceutical composition comprising an agent that enhances maspin expression. As evidenced by Khalkhali-Ellis, Maspin is a protein that in humans is encoded by the SERPINB5 gene and belongs to the serpin (serine protease inhibitor) superfamily. The instant claim 18 therefore is drawn to a naturally occurring protein. With regards to the pharmaceutical composition, the instant 
In addition, claim 18 claims an agent generally, that enhances maspin. An agent that is known to enhance maspin expression is apigenin and as evidenced by Shukla 2010, apigenin is a naturally occurring plant flavone, abundantly present in common fruits and vegetables and which is recognized as a bioactive flavonoid (abstract). Therefore, the agent of claim 18 includes Apigenin, which is naturally occurring judicial exception. With regards to the pharmaceutical composition, the instant specification discloses that pharmaceutically acceptable carriers include water (specification page 11, line 25-27) which is also naturally occurring. There is no evidence that the combination of water and apigenin results in something markedly different than the apigenin or, alternatively, the maspin protein, itself. This judicial exception is not integrated into a practical application because the pharmaceutical composition comprising an agent such as the maspin protein or apigenin in combination with a carrier such as water is naturally occurring. The claims does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception because only the naturally occurring agent (such as apigenin or maspin protein) and naturally occurring pharmaceutically acceptable carrier (such as water) is claimed.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0263363 (hereinafter “the ‘363 publication”).
Regarding claim 1, ‘363 teaches a method of treating a bone formation disorder, comprising administering to a subject suffering from a bone formation disorder purified maspin (claim 1 and [006-0008]). ‘363 further teaches that the methods comprise altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin [0040]. The disclosures of ‘363 therefore anticipate the instant claim 1.
Regarding claim 2, ‘363 teaches pharmaceutical compositions (e.g., comprising agents designed to increase maspin expression and/or activity [0053-0056].
Regarding claim 3, ‘363 teaches the method of treating bone disorder comprising administering purified maspin (claims 1, 8, and paragraph [0008]).
Regarding claim 4 and 5, ‘363 teaches that the methods comprises altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a 
Regarding claim 10, ‘363 teaches that the bone disorder is osteoporosis (abstract, claims 1, 7, 9 and [0003, 0006-0007]).
Regarding claim 11, ‘363 teaches that the pharmaceutical compositions of the present invention may be administered in a number of ways depending upon whether local or systemic treatment is desired and upon the area to be treated [0053, 0056].
Regarding claim 12, ‘363 teaches a method of treating a bone formation disorder, comprising administering to a subject suffering from a bone formation disorder purified maspin (claim 1 and [006-0008]). ‘363 further teaches that the methods comprises altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin [0040]. ‘363 further teaches that maspin promotes new bone formation in a mouse model with overexpression of maspin ([0067-0069], Example I-III and Fig. 2).
Regarding claim 13, ‘363 teaches that maspin controls osteoclast formation through inhibiting RANKL-mediated signal transduction and that at 10 μg/ml, maspin completely inhibits the formation of osteoclast cells ([0024, 0116] and Fig 14).
Regarding claim 14, ‘363 teaches that the osteoblasts are essential for bone formation (synthesis); and the osteoclasts are essential for bone resorption (break down) [0025]. In addition, ‘363 teaches that maspin controls osteoclast formation through inhibiting RANKL-
Regarding claim 15-17, ‘363 teaches that in some embodiments, the present invention provides methods for treating disorders associated with bone formation comprising altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin. In some embodiments, altering (e.g., increasing) maspin activity comprises altering the targets of maspin, altering components of pathways associated with maspin activity, altering genes upregulated or downregulated in response to maspin expression [0040]. In addition, claim 13 recites a method for promoting osteoblast cell proliferation (claim 13). This reads on expression of endogenous maspin within the subjects’ cells. ‘363 further teaches administering a composition that comprises maspin expressing TM40-Mp cells (claims 3, 10 and 14 and paragraphs [0007, 0008]).
Regarding claim 18, ‘363 teaches pharmaceutical compositions (e.g., comprising agents designed to increase maspin expression and/or activity [0053-0056].

Claims 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0302506 (hereinafter “the ‘506 publication”) – IDS 01/11/2021.
Regarding claim 1, ‘506 teaches a composition comprising a peptide or polypeptide that comprises at least 70% sequence identity the wild type maspin [0004] and that the peptide or protein at least 70% with all or a portion of one or more of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, and SEQ ID NO:7 (claim 1 and paragraph [0004, In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977) (MPEP 2112 (iii)). Therefore the disclosures of ‘506 anticipate the instant claim 1.
Regarding claim 2, ‘506 teaches a pharmaceutical composition comprising: (a) one or more of: a peptide or polypeptide with at least 70% sequence identity to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, and SEQ ID NO:7 (claim 8 and [0008-0010].
Regarding claim 3, ‘506 teaches the peptide of SEQ ID NO: 4 with the amino acid sequence TDTKPVQMMNMEATFCMGNIDSI [0006]. The SEQ ID NO: 4 of ‘506 is a portion of the instant SEQ ID NO: 1 (residues 190-213). Therefore, the peptide of ‘506 is 100% identical to a portion of the instant SEQ ID NO: 1. The disclosures therefore read on at least 60% and reads on a portion of SEQ ID NO: 1.

Regarding claim 10, ‘506 teaches treating bone formation disorder including osteoporosis [0012, 0045].
Regarding claim 11, ‘506 teaches that in some embodiments, polypeptides of the present invention (or pharmaceutical composition comprising such) can be delivered to the patient systemically or locally [0042].

Claims 18 is rejected under 35 U.S.C. 102(b)(1) as being anticipated by Shukla et al. in (Cancer research: Abstract 4649, April 2015).
Regarding claim 18, Shukla teaches the agent Apigenin and further discloses that apigenin enhances maspin expression (abstract, line 6-9). It can be inferred from the Shukla reference that the agent apigenin was in a pharmaceutical composition because apigenin is known to be a solid and Shukla discloses that the human prostate cancer LNCaP cells were treated with 1-40 μM apigenin for 72 h (abstract line 10-11). This indicates that the apigenin was in form of a pharmaceutical composition therefore anticipating the instant claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0263363 (hereinafter “the ‘363 publication”) in view of US2012/0302506 (hereinafter “the ‘506 publication”) – IDS 01/11/2021.

The teachings of the ‘363 and ‘506 publication are disclosed above and incorporated herein by reference.
‘363 does not explicitly disclose that the polypeptide comprises the instant SEQ ID NO: 1 as recited in independent claim 3.
‘506 teaches a composition comprising a peptide or polypeptide that comprises at least 70% sequence identity the wild type maspin [0004] and that the peptide or protein at least 70% with all or a portion of one or more of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘363 and include the maspin peptide of ‘506 because ‘506 discloses that the maspin protein or peptide localizes at the cell surface upon administration to the cells, tissue, or a subject. A skilled artisan would therefore be motivated and would have had a reasonable expectation of success in combining the teachings of ‘363 and ‘506 because both references disclose that the maspin agent was successful in treating bone disorder.
Regarding claim 1, ‘363 teaches a method of treating a bone formation disorder, comprising administering to a subject suffering from a bone formation disorder purified maspin (claim 1 and [006-0008]). ‘363 further teaches that the methods comprises altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin [0040]. The disclosures of ‘363 therefore anticipate the instant claim 1.

Regarding claim 3, ‘506 teaches the peptide of SEQ ID NO: 4 with the amino acid sequence TDTKPVQMMNMEATFCMGNIDSI [0006]. The SEQ ID NO: 4 of ‘506 is a portion of the instant SEQ ID NO: 1 (residues 190-213). Therefore, the peptide of ‘506 is 100% identical to a portion of the instant SEQ ID NO: 1. The disclosures therefore read on at least 60% and reads on a portion of SEQ ID NO: 1.
Regarding claim 4 and 5, ‘363 teaches that the methods comprises altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin [0040]. In addition, ‘363 teaches method for promoting osteoblast cell proliferation comprising administering to a sample comprising osteoblast cells a composition comprising maspin (claim 13 and [0009]).
Regarding claim 10, ‘363 teaches that the bone disorder is osteoporosis (abstract, claims 1, 7, 9 and [0003, 0006-0007]).
Regarding claim 11, ‘363 teaches that the pharmaceutical compositions of the present invention may be administered in a number of ways depending upon whether local or systemic treatment is desired and upon the area to be treated [0053].
Regarding claim 12, ‘363 teaches a method of treating a bone formation disorder, comprising administering to a subject suffering from a bone formation disorder purified maspin (claim 1 and [006-0008]). ‘363 further teaches that the methods comprises altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) 
Regarding claim 13, ‘363 teaches that maspin controls osteoclast formation through inhibiting RANKL-mediated signal transduction and that at 10 μg/ml, maspin completely inhibits the formation of osteoclast cells ([0024, 0116] and Fig 14).
Regarding claim 14, ‘363 teaches that the osteoblasts are essential for bone formation (synthesis); and the osteoclasts are essential for bone resorption (break down) [0025]. In addition, ‘363 teaches that maspin controls osteoclast formation through inhibiting RANKL-mediated signal transduction and that at 10 μg/ml, maspin completely inhibits the formation of osteoclast cells ([0024, 0116] and Fig 14). There is therefore an expectation that the bone growth is facilitated by reducing the rate of bone resorption.
Regarding claim 15-17, ‘363 teaches that in some embodiments, the present invention provides methods for treating disorders associated with bone formation comprising altering (e.g., increasing) maspin expression and/or activity. In some embodiments, altering (e.g., increasing) maspin expression and/or activity comprises providing to cells (e.g., osteoblast cells) a composition comprising a maspin. In some embodiments, altering (e.g., increasing) maspin activity comprises altering the targets of maspin, altering components of pathways associated with maspin activity, altering genes upregulated or downregulated in response to maspin expression [0040]. In addition, claim 13 recites a method for promoting osteoblast cell proliferation (claim 13). This reads on expression of endogenous maspin within the subjects’ 
Regarding claim 18, ‘363 teaches pharmaceutical compositions (e.g., comprising agents designed to increase maspin expression and/or activity [0053-0056].

Conclusion
Claims 1-5, and 10-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654